UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-1600



BOBBY N. HOLLAND,

                                             Petitioner - Appellant,

          versus

COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 95-2335)


Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Bobby N. Holland, Appellant Pro Se. Gilbert Steven Rothenberg,
Gary R. Allen, Patricia McDonald Bowman, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Stuart L. Brown, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the tax court's order granting summary

judgment to the Commissioner of Internal Revenue and upholding a

finding of a tax deficiency and penalties. We have reviewed the

record and the tax court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the tax court. Holland
v. Commissioner, No. 95-2335 (Tax Ct. Feb. 6, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2